Judgment unanimously affirmed, with costs. Memorandum: The principal argument for reversal made by appellant herein is that the judgment cannot stand because the trial court failed to disclose the details of its computations in arriving at its award. There was essential agreement by the opposing appraisers as to the highest and best use of the condemned property; and both used the market data approach in their evaluation thereof. Appellant’s appraiser, however, estimated the subject *1036property at 75 cents per square foot, whereas respondent’s appraiser estimated it at $2.20 per square foot. The court found that the appropriated land contained 11,682 square feet and that it had a value of $2 per square foot or the sum of $23,364 less $4,000, the amount which the appellant’s appraiser estimated to be the cost of demolishing existing valueless structures thereon. Thus, the court awarded to respondent owner the sum of $19,364, less the prepaid sum of $4,800, to which was added interest and costs and disbursements. The award is within the testimony of the experts and the record supports the trial court’s determination (Matter of City of New York [A. & W. Realty Corp.], 1 NY2d 428, 433; Miller Paper Co. v State of New York, 34 AD2d 880; Matter of City of Binghamton v Meagher, 28 AD2d 1060). (Appeal from judgment of Monroe Supreme Court — condemnation.) Present — Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.